The Family Court’s neglect finding, based upon allegations of the mother’s infliction of excessive corporal punishment, was supported by a preponderance of the evidence (see Matter of Deivi R. [Marcos R.], 68 AD3d 498 [1st Dept 2009]). The daughter’s out-of-court statements describing various instances of excessive corporal punishment were properly admitted into evidence, since they were corroborated by her brother’s statements, as well as the daughter’s teacher, guidance counselor, and the ACS caseworker’s observations of her injuries (see Matter of Naomi J. [Damon R.], 84 AD3d 594 [1st Dept 2011]). Concur — Tom, J.P., Acosta, Andrias, Freedman and Feinman, JJ.